      Case 7:19-cv-06838-PMH Document 66 Filed 05/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x   Docket No.: 19-cv-06838 (PMH)
TAL PROPERTIES OF POMONA, LLC AND AVRHOM :
MANES,                                                                  :
                                                                        :
                                             Plaintiffs,                :
                                                                        :
                  -against-                                             :
                                                                        :
VILLAGE OF POMONA, BRETT YAGEL, individually :
and in his official capacity as Mayor of the Village Of                 :
Pomona, DORIS ULMAN, individually and in her official :
capacity as Attorney for the village of Pomona,                         :
LOUIS ZUMMO, individually and in his official capacity :
as Building Inspector for the Village Of Pomona,                        :
NOREEN SHEA, individually and in her official capacity :
as Deputy Village Clerk for the Village Of Pomona,                      :
FRANCIS ARSA-ARTHA individually and in her official :
capacity as Clerk Treasurer for the Village Of Pomona,                  :
CHRISTOPHER RILEY, individually and in his official :
capacity as Special Prosecutor for the Village Of Pomona; :
JOSEPH CORLESS, individually and in his official                        :
capacity as Engineer for the Village Of Pomona LEON                     :
HARRIS, individually and in his official capacity as                    :
Deputy Mayor for the Village Of Pomona, IAN BANKS, :
individually and in his official capacities as Trustee, and :
Current Mayor for the Village of Pomona, and                            :
JOHN DOES and JANE DOES,                                                :
                                                                        :
                                             Defendants.
----------------------------------------------------------------------- x

                                  NOTICE OF APPEARANCE

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

        PLEASE TAKE NOTICE that WILSON, ELSER, MOSKOWITZ, EDELMAN

& DICKER LLP has been retained and hereby appears in the above-captioned action as

attorneys for Defendant FRANCIS ARSA-ARTHA and demands that all papers served or

required to be served in this case be given and served upon the undersigned at the following

office address and telephone number:



8256110v.1
      Case 7:19-cv-06838-PMH Document 66 Filed 05/11/20 Page 2 of 2




                   Wilson, Elser, Moskowitz, Edelman & Dicker LLP
                               1133 Westchester Avenue
                            White Plains, New York 10604
                             Attn: Eliza M. Scheibel, Esq.
                                  Tel: (914) 323-7000
                                  Fax: (914) 323-7001
                        E-mail: eliza.scheibel@wilsonelser.com


        PLEASE TAKE FURTHER NOTICE that, the foregoing demand also includes,

without limitation, orders and notices of any application, motion, petition, pleading,

request, complaint or demand, whether formal or informal, whether written or oral and

whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex, facsimile,

e-mail or otherwise.

Dated: White Plains, New York
       May 11, 2020


                                             WILSON, ELSER, MOSKOWITZ,
                                             EDELMAN & DICKER LLP


                                        By: /s/Eliza Scheibel
                                            Eliza Scheibel
                                            Attorneys for Defendant
                                            FRANCIS ARSA-ARTHA
                                            1133 Westchester Avenue
                                            White Plains, New York 10604
                                            (914) 323-7000




8256110v.1
